


110 HR 3943 IH: Trade Adjustment Assistance and

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3943
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2007
			Mr. Herger (for
			 himself, Mr. Brady of Texas,
			 Mr. Weller of Illinois,
			 Mr. Ramstad,
			 Mr. Ryan of Wisconsin,
			 Mr. Tiberi,
			 Mr. Nunes, and
			 Mr. Sam Johnson of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Trade Act of 1974 to reauthorize the trade
		  adjustment assistance for workers program, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Trade Adjustment Assistance and
			 Training Improvements Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Trade adjustment assistance for workers
					Subtitle A—Petitions and determinations
					Sec. 101. Petitions.
					Sec. 102. Group eligibility requirements.
					Sec. 103. Determinations by Secretary of Labor.
					Sec. 104. Benefit information to workers.
					Sec. 105. Administrative reconsideration of determinations by
				Secretary of Labor.
					Subtitle B—Program benefits
					Chapter 1—Trade readjustment allowances
					Sec. 111. Qualifying requirements for workers.
					Sec. 112. Weekly amounts.
					Sec. 113. Limitations on trade readjustment
				allowances.
					Chapter 2—Training, other reemployment services, and
				allowances
					Sec. 121. Reemployment services.
					Sec. 122. Training.
					Sec. 123. Job search allowances.
					Sec. 124. Relocation allowances.
					Subtitle C—General provisions
					Sec. 131. Agreements with States.
					Sec. 132. Authorization of appropriations; incentive payments
				to States.
					Sec. 133. Phase-out of demonstration project for alternative
				trade adjustment assistance for older workers.
					Sec. 134. Wage supplement program.
					Sec. 135. Definitions.
					Sec. 136. Capacity-building grants to enhance training for
				workers.
					Subtitle D—Effective date
					Sec. 141. Effective date.
					Title II—Other trade adjustment assistance programs and related
				provisions
					Sec. 201. Technical assistance for firms.
					Sec. 202. Extension of trade adjustment assistance for
				firms.
					Sec. 203. Extension of trade adjustment assistance for
				farmers.
					Sec. 204. Judicial review.
					Sec. 205. Termination.
					Title III—Miscellaneous provisions
					Sec. 301. Credit reduction for failures relating to
				co-enrollment of participants and program performance reports.
					Sec. 302. TAA wage supplement participants eligibility for
				credit for health insurance costs.
				
			ITrade
			 adjustment assistance for workers
			APetitions and
			 determinations
				101.PetitionsSection 221(a) of the Trade Act of 1974 (19
			 U.S.C. 2271(a)) is amended—
					(1)in paragraph (1),
			 by striking simultaneously with the Secretary and with the Governor of
			 the State in which such workers’ firm or subdivision is located and
			 inserting with the Secretary;
					(2)by
			 redesignating paragraphs (2) and (3) as paragraphs (3) and (4),
			 respectively;
					(3)by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)Upon receipt of a petition filed under
				paragraph (1), the Secretary shall promptly notify the Governor of the State in
				which such workers’ firm or subdivision is located of the filing of the
				petition and its
				contents.
							;
					(4)in
			 paragraph (3) (as redesignated by paragraph (2) of this section), by striking
			 a petition filed under paragraph (1) and inserting a
			 notice under paragraph (2); and
					(5)in paragraph (4)
			 (as redesignated by paragraph (2) of this section)—
						(A)by striking
			 the petition and inserting a petition filed under
			 paragraph (1); and
						(B)by inserting and on the Website of
			 the Department of Labor after in the Federal
			 Register.
						102.Group
			 eligibility requirements
					(a)In
			 generalSubsection (a)(2)(B)(i) of section 222 of the Trade Act
			 of 1974 (19 U.S.C. 2272) is amended by inserting at the end before the
			 semicolon the following: that contributed importantly to such workers’
			 separation or threat of separation.
					(b)Adversely
			 affected secondary workersSubsection (b) of such section is
			 amended—
						(1)in paragraph (2),
			 by striking and at the end;
						(2)by redesignating
			 paragraph (3) as paragraph (4);
						(3)by inserting after
			 paragraph (2) the following new paragraph:
							
								(3)the sales or
				production, or both, of such firm or subdivision have decreased absolutely;
				and
								;
				and
						(4)in subparagraph (A) of paragraph (4) (as
			 redesignated by paragraph (2) of this subsection), by inserting at the end
			 before the semicolon the following: and contributed importantly to the
			 workers’ separation or threat of separation determined under paragraph
			 (1).
						(c)DefinitionsSubsection
			 (c) of such section is amended—
						(1)in paragraph (3),
			 by striking , if the certification of eligibility under subsection (a)
			 is based on an increase in imports from, or a shift in production to, Canada or
			 Mexico; and
						(2)by adding at the
			 end the following new paragraphs:
							
								(5)The term
				article means—
									(A)a tangible product subject to duty under
				the Harmonized Tariff Schedule of the United States which is not incidental to
				the provision of a service; or
									(B)an intangible product, such as a digital
				product (including computer programs, text, video, image and sound recordings,
				and similar products), that would be subject to duty under the Harmonized
				Tariff Schedule of the United States if the intangible product were embodied in
				a physical medium and which is not incidental to the provision of a
				service.
									(6)The term
				worker means—
									(A)with respect to a firm described in
				subsection (a)—
										(i)an
				individual directly employed by the firm that produces an article that is the
				basis for a determination under subsection (a) and who performs tasks relating
				to the production of the article; or
										(ii)an individual who is under the operational
				control of the firm that produces an article that is the basis for a
				determination under subsection (a) pursuant to a contract or leasing
				arrangement and who performs tasks relating to the production of the
				article;
										(B)with respect to a
				firm that is a supplier described in subsection (b)—
										(i)an individual directly employed by the firm
				that is a supplier and who performs tasks relating to the production of
				component parts for an article that is the basis for a determination under
				subsection (a); or
										(ii)an individual who is under the operational
				control of the firm that is a supplier pursuant to a contract or leasing
				arrangement and who performs tasks relating to the production of component
				parts for an article that is the basis for a determination under subsection
				(a); and
										(C)with respect to a
				firm that is a downstream producer described in subsection (b)—
										(i)an individual directly employed by the firm
				that is a downstream producer and who perform tasks relating to the provision
				of additional, value-added production processes for an article that is the
				basis for a determination under subsection (a); or
										(ii)an individual who is under the operational
				control of the firm that is a downstream producer pursuant to a contract or
				leasing arrangement and who performs tasks relating to the provision of
				additional, value-added production processes for an article that is the basis
				for a determination under subsection
				(a).
										. 
						103.Determinations
			 by Secretary of Labor
					(a)Workers covered
			 by certificationSubsection (b) of section 223 of the Trade Act
			 of 1974 (19 U.S.C. 2273) is amended—
						(1)in the matter
			 preceding paragraph (1), by striking under this section and
			 inserting under subsection (a) or (d) of this section;
			 and
						(2)in paragraph (2),
			 to read as follows:
							
								(2)after the earliest of—
									(A)the date that is
				two years after the date on which certification is granted under subsection
				(a);
									(B)the date that is
				two years after the date of the earliest determination, if any, denying
				certification under subsection (a); or
									(C)the termination
				date, if any, determined under subsection
				(e).
									.
						(b)Publication of
			 determinationSubsection (c) of such section is amended—
						(1)by
			 striking his determination and inserting a
			 determination;
						(2)by inserting and on the Website of
			 the Department of Labor after in the Federal Register;
			 and
						(3)by striking
			 his reasons and inserting the Secretary’s
			 reasons.
						(c)Amendment to
			 certificationSuch section is further amended—
						(1)by redesignating
			 subsection (d) as subsection (e); and
						(2)by inserting after
			 subsection (c) the following new subsection:
							
								(d)Whenever the Secretary determines, with
				respect to any certification of eligibility of the workers of a firm or
				subdivision of the firm, and subject to such regulations as the Secretary may
				prescribe, that good cause exists to amend such certification, the Secretary
				shall amend such certification and promptly publish notice of such amendment in
				the Federal Register and on the Website of the Department of Labor together
				with the reasons for making such
				determination.
								.
						(d)Termination of
			 certificationSubsection (e) of such section (as redesignated by
			 subsection (c)(1) of this section) is amended—
						(1)by striking
			 he shall and inserting the Secretary
			 shall;
						(2)by inserting and on the Website of
			 the Department of Labor after in the Federal Register;
			 and
						(3)by
			 striking his reasons and inserting the Secretary’s
			 reasons.
						104.Benefit
			 information to workersSection
			 225(a) of the Trade Act of 1974 (19 U.S.C. 2275(a)) is amended in the fourth
			 sentence by striking the State Board for Vocational Education or
			 equivalent agency and other public or private agencies, institutions, and
			 employers, as appropriate, and inserting the appropriate State
			 workforce investment board (established under section 111 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2821)) and State workforce agency responsible
			 for the administration of the State workforce investment program funded under
			 title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et
			 seq.).
				105.Administrative
			 reconsideration of determinations by Secretary of Labor
					(a)In
			 generalSubchapter A of chapter 2 of title II of the Trade Act of
			 1974 (19 U.S.C. 2271 et seq.) is amended by adding at the end the following new
			 section:
						
							226.Administrative
				reconsideration of determinations by Secretary of Labor
								(a)Administrative
				reconsideration
									(1)In
				generalA worker, group of workers, certified or recognized union
				or other duly authorized representative of such worker or group of workers, or
				any of the individuals or entities described in section 221(a)(1)(C), aggrieved
				(or on behalf of such workers aggrieved) by a determination of the Secretary of
				Labor under section 223 denying a certification of eligibility, may file a
				request for administrative reconsideration with the Secretary not later than 60
				days after the date on which notice of the determination is published under
				section 223.
									(2)Failure to make
				timely requestThe failure
				to file a request for administrative reconsideration of a determination denying
				a certification of eligibility under section 223 within the 60-day period
				described in paragraph (1) shall be deemed to be a failure to exhaust
				administrative remedies and such determination shall not be subject to judicial
				review under section 284.
									(b)Notice, review,
				and final determination
									(1)NoticeIf
				a request for administrative reconsideration of a determination of the
				Secretary is filed in accordance with the provisions of subsection (a), the
				Secretary shall promptly publish notice thereof in the Federal Register and on
				the Website of the Department of Labor.
									(2)Review of
				determinationThe Secretary shall initiate a review of the
				determination of the Secretary upon filing of the request for administrative
				reconsideration under subsection (a) and shall include an opportunity for
				interested persons to submit additional information.
									(3)Final
				determinationThe Secretary shall issue a final determination on
				the request for administrative reconsideration not later than 60 days after the
				date on which the Secretary publishes notice of the request for reconsideration
				pursuant to paragraph (1). Upon reaching a determination on a reconsideration,
				the Secretary shall promptly publish a summary of the determination in the
				Federal Register and on the Website of the Department of Labor, together with
				the reasons for making such determination. The requirements relating to
				judicial review under section 284 shall apply to any determination made by the
				Secretary under this
				subsection.
									.
					(b)Clerical
			 amendmentThe table of contents in section 1 of the Trade Act of
			 1974 is amended by inserting after the item relating to section 225 the
			 following:
						
							
								Sec. 226. Administrative reconsideration
				of determinations by Secretary of
				Labor.
							
							.
					BProgram
			 benefits
				1Trade readjustment
			 allowances
					111.Qualifying
			 requirements for workers
						(a)Basic trade
			 readjustment allowanceSubsection (a) of section 231 of the Trade
			 Act of 1974 (19 U.S.C. 2291) is amended—
							(1)in the matter
			 preceding paragraph (1), by striking 60 days and inserting
			 40 days;
							(2)in paragraph (1),
			 by striking occurred— and all that follows and inserting
			 occurred during the period described in section 223(b).;
			 and
							(3)by striking
			 paragraphs (4) and (5).
							(b)Payment of
			 additional trade readjustment allowanceSuch section is further
			 amended—
							(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
							(2)by inserting after
			 subsection (a) the following new subsection:
								
									(b)In addition to the payment of a trade
				readjustment allowance under subsection (a), payment of an additional trade
				readjustment allowance shall be made to an adversely affected worker who is
				covered by a certification under subchapter A and who—
										(1)files an
				application for such allowance for any week of unemployment which begins after
				the worker has received the maximum amount of trade readjustment allowances
				payable under subsection (a);
										(2)meets the
				conditions described in paragraphs (1) through (3) of subsection (a);
				and
										(3)is either—
											(A)totally unemployed
				and is enrolled in a full-time training program approved by the Secretary under
				section 236(a); or
											(B)partially
				unemployed and is enrolled in a full-time or part-time training program
				approved by the Secretary under section
				236(a).
											.
							(c)Withholding of
			 trade readjustment allowance pending beginning or resumption of participation
			 in training program; period of applicabilitySubsection (c) of
			 such section (as redesignated by subsection (b)(1) of this section) is amended
			 to read as follows:
							
								(c)If the Secretary determines that—
									(1)the adversely
				affected worker—
										(A)has failed to begin
				participation in the training program the enrollment in which meets the
				requirement of subsection (b)(3), or
										(B)has ceased to
				participate in such training program before completing such training program,
				and
										(2)there is no
				justifiable cause for such failure or cessation,
									no trade
				readjustment allowance may be paid to the adversely affected worker under this
				part for the week in which such failure, cessation, or revocation occurred, or
				any succeeding week, until the adversely affected worker begins or resumes
				participation in a training program approved under section
				236(a)..
						(d)Waivers of
			 training requirementsSubsection (d) of such section (as
			 redesignated by subsection (b)(1) of this section) is hereby repealed.
						112.Weekly
			 amounts
						(a)In
			 generalSubsection (a) of section 232 of the Trade Act of 1974
			 (19 U.S.C. 2292) is amended—
							(1)by striking
			 (a) and inserting (a)(1);
							(2)by inserting
			 paragraph (2) and after Subject to;
							(3)by
			 redesignating paragraphs (1) and (2) as subparagraphs (A) and (B),
			 respectively; and
							(4)by adding at the
			 end the following new paragraph:
								
									(2)(A)Notwithstanding section 231(a)(3)(B), if an
				adversely affected worker who is participating in training qualifies for
				unemployment insurance under State law, based in whole or in part upon
				part-time or short-term employment following approval of the worker’s initial
				trade readjustment allowance application under section 231(a), then for any
				week for which unemployment insurance is payable and for which the worker would
				otherwise be entitled to a trade readjustment allowance based upon the
				certification under section 223, the worker shall be paid a trade readjustment
				allowance in the amount described in subparagraph (B).
										(B)The trade readjustment allowance payable
				under subparagraph (A) shall be equal to the weekly benefit amount of the
				unemployment insurance upon which the worker’s trade readjustment allowance was
				initially determined under paragraph (1), reduced by—
											(i)the amount of the unemployment insurance
				benefit payable to such worker for that week of unemployment for which a trade
				readjustment allowance is payable under subparagraph (A) of this paragraph; and
											(ii)the amounts described in subparagraphs (A)
				and (B) of paragraph
				(1).
											.
							(b)Adversely
			 affected workers who are undergoing trainingSubsection (b) of
			 such section is amended—
							(1)by inserting
			 under section 231(b) after who is entitled to trade
			 readjustment allowances; and
							(2)by
			 striking he is undergoing any such and inserting such
			 worker is undergoing.
							113.Limitations on
			 trade readjustment allowancesSection 233 of the Trade Act of 1974 (19
			 U.S.C. 2293) is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph
			 (1)—
								(i)by
			 striking The maximum amount and inserting Except as
			 provided in paragraph (3), the maximum amount; and
								(ii)by
			 striking 52 and inserting 39; and
								(B)in paragraph (3),
			 by striking 52 each place it appears and inserting
			 65;
							(2)by striking
			 subsection (b);
						(3)by redesignating
			 subsections (c) through (g) as subsections (b) through (f), respectively;
			 and
						(4)in subsection (f)
			 (as redesignated by paragraph (3) of this section), by striking section
			 236(a)(5)(D) and inserting section 236.
						2Training, other
			 reemployment services, and allowances
					121.Reemployment
			 services
						(a)In
			 generalSection 235 of the Trade Act of 1974 (19 U.S.C. 2295) is
			 amended—
							(1)in the heading, by
			 striking employment and inserting
			 reemployment;
							(2)by striking
			 The Secretary the first place it appears and inserting
			 (a) The Secretary;
							(3)by
			 striking counseling, testing, and placement services, and supportive and
			 other services and inserting career counseling, testing and
			 assessments, and job placement services, and supportive and other
			 services; and
							(4)by adding at the
			 end the following new subsection:
								
									(b)In order to facilitate the provision of
				services described in subsection (a), the Secretary shall ensure the effective
				implementation of the requirements of section 239(e) relating to the
				co-enrollment of adversely affected workers in the dislocated worker program
				authorized under chapter 5 of subtitle B of title I of the Workforce Investment
				Act of 1998 (29 U.S.C. 2861 et seq.).
									.
				
							(b)Clerical
			 amendmentThe table of contents in section 1 of the Trade Act of
			 1974 is amended by striking the heading relating to part II of subchapter B of
			 chapter 2 of title II of the Trade Act of 1974 and the item relating to section
			 235 of such Act and inserting the following:
							
								
									Part II—Training, other reemployment
				services, and allowances
									Sec. 235. Reemployment
				services.
								
								.
						122.Training
						(a)In
			 generalSection 236 of the
			 Trade Act of 1974 (19 U.S.C. 2296) is amended to read as follows:
							
								236.Training
									(a)Approval of
				training
										(1)In
				generalIf the Secretary determines that an adversely affected
				worker, including an adversely affected worker who has obtained reemployment
				subsequent to separation from the adversely affected employment, or an
				adversely affected incumbent worker, meets the criteria described in paragraph
				(2), and otherwise meets the requirements described under this section, the
				Secretary shall approve the training program requested by the worker. Upon such
				approval, the worker shall be entitled to have payment of the costs of such
				training (subject to the limitations imposed by this section) paid on the
				worker’s behalf by the Secretary directly or through a voucher system. The
				costs of such training shall include the costs of tuition, books, required
				tools, and fees related to education, licensing, or certification.
										(2)Criteria for
				approval of training programFor purposes of paragraph (1),
				training for an adversely affected worker or an adversely affected incumbent
				worker, shall be approved if the Secretary determines that—
											(A)the worker needs
				additional marketable skills to obtain or retain employment comparable to the
				worker’s adversely affected employment;
											(B)there is a
				reasonable expectation of such employment following the completion of the
				training; and
											(C)the worker is
				qualified to undertake and complete the training sought.
											(3)Enrollment
				deadline
											(A)In
				generalIn order to receive assistance under this section, a
				worker shall enroll in a training program approved under paragraph (1) not
				later than the later of—
												(i)the last day of
				the 39th week after the worker’s most recent separation from adversely affected
				employment which meets the requirements of paragraphs (1) and (2) of section
				231(a); or
												(ii)the last day of
				the 13th week after the week in which the Secretary issues a certification
				under subchapter A covering such worker.
												(B)Extension for
				justifiable causeThe Secretary may grant an extension of the
				enrollment period described in subparagraph (A) for a worker if the Secretary
				determines that there is justifiable cause for such an extension.
											(b)Funding for
				training
										(1)Annual limit on
				aggregate payments under program
											(A)In
				generalThe total amount of payments that may be made under
				subsection (a)(1) for any fiscal year shall not exceed $220,000,000.
											(B)Apportionment
				among StatesThe Secretary shall establish a method for
				apportioning among States the funds that are available for training under this
				chapter in any fiscal year. Such method may include the use of formula
				allotments and reallotments, and the establishment of a reserve that is used to
				assist in apportioning funds to those States in need of additional funding
				during the fiscal year.
											(2)Limitations
				applicable to workers
											(A)DurationSubject
				to subparagraph (C), the costs of a training program approved under subsection
				(a)(1) for an adversely affected worker or an adversely affected incumbent
				worker shall be paid under this section for a period not to exceed four years
				from the date the worker first enrolled in the training program. A worker may
				participate in such training program during such period on a full-time or
				part-time basis. During the period of participation the worker shall make
				adequate yearly progress, as determined by the Secretary, toward the attainment
				of a license, certificate, or degree pursuant to such training program in order
				to remain eligible for assistance under this section.
											(B)AmountSubject
				to subparagraph (C), the payments for a training program under subsection
				(a)(1) for a worker may not exceed $4,000 for any one-year period, or a total
				of $8,000 over the maximum four-year period described in subparagraph
				(A).
											(C)Exceptions
												(i)Literacy
				training and prerequisitesIf the Secretary determines that an
				adversely affected worker or an adversely affected incumbent worker needs
				literacy training, English as a second language instruction, remedial
				education, educational assistance to obtain a high school diploma or General
				Equivalency Degree, or prerequisites in order to participate in a training
				program for occupations in demand, the Secretary shall approve the provision of
				such activities and provide up to $1,000 in payments for such activities. Such
				payments shall not be included for purposes of applying the limits on payments
				described in subparagraph (B).
												(ii)On-the-job
				trainingThe provisions of subparagraphs (A) and (B) shall not be
				applicable to on-the-job training programs, except as provided in subsection
				(f)(2).
												(3)Duplicative
				payments prohibitedNo payment may be made under subsection
				(a)(1) of the costs of training an adversely affected worker or an adversely
				affected incumbent worker if such costs are payable or have already been paid
				under any other provision of Federal law.
										(4)Report
											(A)In
				generalNot later than May 31 and November 30 of each year, the
				Secretary shall submit to the Committee on Finance of the Senate and the
				Committee on Ways and Means of the House of Representatives a report on—
												(i)the initial
				allocation among States of funds for training approved under this
				section;
												(ii)any additional
				distributions of funds for training approved under this section during the two
				most recent fiscal quarters and cumulatively during the fiscal year;
												(iii)the amount of
				funds obligated and expended by the States to provide training approved under
				this section during the two most recent fiscal quarters and cumulatively during
				the fiscal year; and
												(iv)the efforts of
				the Department of Labor to ensure that each State receives an appropriate level
				of funds during the fiscal year to provide training approved under this section
				to all eligible workers.
												(B)DefinitionIn this paragraph, the term fiscal
				quarter means any 3-month period beginning on October 1, January 1,
				April 1, or July 1 of a fiscal year.
											(c)Training
				programs that may be approvedThe training programs that may be
				approved under subsection (a) include—
										(1)employer-based
				training, including—
											(A)on-the-job
				training;
											(B)customized
				training; and
											(C)apprenticeship programs registered under
				the National Apprenticeship Act (29 U.S.C. 50 et seq.);
											(2)a training program that leads to a license,
				certificate, or degree and is linked to occupations in demand, which may
				include training provided in classroom, distance learning, and technology-based
				learning;
										(3)a training program
				that has been determined by a State to be eligible to receive payments under
				section 122 of the Workforce Investment Act of 1998 (29 U.S.C. 2842);
										(4)a program of
				remedial education that will enable a worker to obtain employment or to enroll
				in a training program described in paragraph (2) or (3); and
										(5)a training program
				for which all, or any portion, of the costs of training the worker are
				paid—
											(A)under any Federal
				or State program other than this chapter; or
											(B)from any source
				other than this section.
											(d)Sharing of
				costs
										(1)In
				generalThe Secretary is not required under subsection (a) to pay
				the costs of any training approved under such subsection to the extent that
				such costs are paid—
											(A)under any Federal
				or State program other than this chapter; or
											(B)from any source
				other than this section.
											(2)Cost-sharing
				agreementBefore approving any training to which paragraph (1)
				may apply, the Secretary may require that the adversely affected worker or the
				adversely affected incumbent worker enter into an agreement with the Secretary
				under which the Secretary will not be required to pay under this section the
				portion of the costs of such training that the worker has reason to believe
				will be paid under the program, or by the source, described in subparagraph (A)
				or (B) of paragraph (1).
										(e)Supplemental
				assistance
										(1)In
				generalThe Secretary may, where appropriate, authorize
				supplemental assistance necessary to defray reasonable transportation and
				subsistence expenses for separate maintenance when training is provided in
				facilities that are not within commuting distance of a worker’s regular place
				of residence.
										(2)LimitationsThe
				Secretary may not authorize—
											(A)payments for
				subsistence that exceed whichever is the lesser of—
												(i)the
				actual per diem expenses for subsistence; or
												(ii)payments at 50
				percent of the prevailing per diem allowance rate authorized under the Federal
				travel regulations; or
												(B)payments for
				travel expenses exceeding the prevailing mileage rate authorized under the
				Federal travel regulations.
											(f)Payment of costs
				of on-the-job training
										(1)In
				generalThe Secretary shall pay the costs of any on-the-job
				training of an adversely affected worker that is approved under subsection
				(a)(l), but the Secretary may pay such costs, notwithstanding any other
				provision of this section, only if—
											(A)no currently
				employed worker is displaced by such adversely affected worker (including
				partial displacement such as a reduction in the hours of nonovertime work,
				wages, or employment benefits);
											(B)such training does
				not impair existing contracts for services or collective bargaining
				agreements;
											(C)in the case of
				training which would be inconsistent with the terms of a collective bargaining
				agreement, the written concurrence of the labor organization concerned has been
				obtained;
											(D)no other
				individual is on layoff from the same, or any substantially equivalent, job for
				which such adversely affected worker is being trained;
											(E)the employer has
				not terminated the employment of any regular employee or otherwise reduced the
				work force of the employer with the intention of filling the vacancy so created
				by hiring such adversely affected worker;
											(F)the job for which
				such adversely affected worker is being trained is not being created in a
				promotional line that will infringe in any way upon the promotional
				opportunities of currently employed individuals;
											(G)such training is
				not for the same occupation from which the worker was separated and with
				respect to which such worker’s group was certified pursuant to section
				222;
											(H)the employer is
				provided reimbursement of not more than 50 percent of the wage rate of the
				participant, for the cost of providing the training and additional supervision
				related to the training;
											(I)the duration of
				such training does not exceed 1 year; and
											(J)the employer has
				not received payment under subsection (a)(1) with respect to any other
				on-the-job training provided by such employer which failed to meet the
				requirements of subparagraphs (A), (B), (C), (D), (E), and (F).
											(2)Supplementary
				trainingAn on-the-job training program approved under this
				section may include, as a component of such program, the provision of training
				with a provider other than the employer that is not provided on-the-job and is
				designed to enhance the occupational skills of the worker. The costs of such
				training shall be subject to the limitation described in subsection
				(b)(2)(B).
										(g)Effect of
				approved training on eligibility for unemployment compensationA
				worker may not be determined to be ineligible or disqualified for unemployment
				insurance or program benefits under this subchapter because the individual is
				in training approved under subsection (a), because of leaving work which is not
				comparable employment to enter such training, or because of the application to
				any such week in training of provisions of State law or Federal unemployment
				insurance law relating to availability for work, active search for work, or
				refusal to accept work.
									(h)DefinitionIn
				this section, the term customized training means training that
				is—
										(1)designed to meet
				the special requirements of an employer or group of employers;
										(2)conducted with a
				commitment by the employer or group of employers to employ an individual upon
				successful completion of the training; and
										(3)for which the
				employer pays for a significant portion of the cost of such training, as
				determined by the
				Secretary.
										.
						(b)Conforming
			 amendmentsPart II of subchapter B of chapter 2 of title II of
			 the Trade Act of 1974 (19 U.S.C. 2295 et seq.) is amended—
							(1)in section 237(b)(2), by striking
			 section 236(b)(1) and (2) and inserting section
			 236; and
							(2)in subsections (b)(1) and (c)(2) of section
			 238, by striking section 236(b)(1) and (2) each place it appears
			 and inserting section 236.
							123.Job search
			 allowancesSection 237(a)(2)
			 of the Trade Act of 1974 (19 U.S.C. 2297(a)(2)) is amended—
						(1)in
			 subparagraph (B), by striking suitable and inserting
			 comparable; and
						(2)in subparagraph
			 (C)(ii), by striking , unless the worker received a waiver under section
			 231(c).
						124.Relocation
			 allowancesSection 238(a)(2)
			 of the Trade Act of 1974 (19 U.S.C. 2298(a)(2)) is amended—
						(1)in subparagraph (B), by striking
			 suitable and inserting comparable;
						(2)in subparagraph (D)—
							(A)in the heading, by
			 striking suitable and inserting
			 out-of-area; and
							(B)in clause (i) to
			 read as follows:
								
									(i)has obtained employment affording a
				reasonable expectation of long-term duration in the area in which the worker
				wishes to relocate and which provides wages that are substantially greater than
				the wages for the employment that is likely to be available to the worker in
				the area from which the worker would be relocating;
				and
									;
				and
							(3)in subparagraph
			 (E)(ii), by striking , unless the worker received a waiver under section
			 231(c).
						CGeneral
			 provisions
				131.Agreements with
			 States
					(a)In
			 generalSubsection (a) of section 239 of the Trade Act of 1974
			 (19 U.S.C. 2311) is amended—
						(1)in the matter
			 preceding clause (1), by striking any State agency and inserting
			 a State agency;
						(2)in clause (2), to
			 read as follows: (2) in accordance with subsections (e) and (f), will
			 afford adversely affected workers testing and assessments, career counseling,
			 referral to training and job search programs, and job placement services,
			 and;
						(3)by striking clause
			 (3); and
						(4)by redesignating
			 clause (4) as clause (3).
						(b)AdministrationSubsection
			 (e) of such section is amended—
						(1)in the first
			 sentence, to read as follows: Any agreement entered into under this
			 section shall provide for the administration of the provision for reemployment
			 services, training, and supplemental assistance under sections 235 and 236 of
			 this Act by the same State agency responsible for the administration of the
			 State workforce investment program funded under title I of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2801 et seq.) and shall include such terms
			 and conditions as are established by the Secretary in consultation with the
			 States and set forth in such agreement.;
						(2)in the second
			 sentence, by striking Any agency and inserting The
			 agency; and
						(3)by adding at the end the following new
			 sentence:
							
								The terms and conditions set forth
			 in the agreement shall include at a minimum that—(1)adversely affected workers applying for
				assistance under this chapter shall be co-enrolled in the dislocated worker
				program authorized under chapter 5 of subtitle B of title I of the Workforce
				Investment Act of 1998 (29 U.S.C. 2861 et seq.); and
								(2)the services provided under this chapter
				shall be administered through the one-stop delivery system established under
				title I of such Act (29 U.S.C. 2801 et
				seq.).
								.
						(c)Cooperating State
			 agencySubsection (f) of such section is amended—
						(1)in paragraph (2), by adding
			 and at the end;
						(2)by striking paragraph (3);
						(3)by redesignating paragraph (4) as
			 paragraph (3); and
						(4)in paragraph (3) (as redesignated by
			 paragraph (3) of this subsection), by striking suitable.
						(d)Performance
			 accountabilitySuch section is further amended by adding at the
			 end the following new subsection:
						
							(h)Performance
				accountability
								(1)In
				generalAny agreement entered
				into under this section shall include performance measures that the cooperating
				State or State agency is expected to achieve with respect to the program
				carried out under this chapter. The performance measures shall consist of
				indicators of performance and levels of performance applicable to each
				indicator.
								(2)Indicators of
				performanceThe indicators of performance shall be—
									(A)entry into
				employment;
									(B)retention in
				employment;
									(C)average earnings;
				and
									(D)such other
				indicators as the Secretary determines are appropriate.
									(3)Levels of
				performanceThe levels of performance for each State for the
				indicators of performance described in paragraph (2) shall be determined by the
				Secretary, after consultation with the State.
								(4)Performance
				reportingAny agreement shall also include a requirement that the
				State annually report to the Secretary the level of performance achieved with
				respect to each indicator under the program carried out under this chapter in
				the preceding fiscal year, and the State shall submit such additional reports
				regarding the performance of programs as the Secretary may require. The
				Secretary shall make the information contained in the annual reports available
				to the general public through publication on the Website of the Department of
				Labor and other appropriate methods and shall provide copies of the reports to
				the Committee on Ways and Means of the House of Representatives and the
				Committee on Finance of the Senate. The Secretary shall also publish on the
				Website of the Department of Labor a list identifying those States that fail to
				submit reports to the Secretary on a timely basis or fail to submit accurate
				reports.
								.
					132.Authorization
			 of appropriations; incentive payments to States
					(a)In
			 generalSubsection (a) of section 245 of the Trade Act of 1974
			 (19 U.S.C. 2317) is amended by striking December 31, 2007 and
			 inserting September 30, 2012.
					(b)Incentive
			 payments to StatesSuch section is further amended by adding at
			 the end the following new subsection:
						
							(c)Incentive
				payments to StatesIf, in the
				last quarter of any fiscal year, the Secretary determines that the amount of
				funds needed to make payments for the costs of training under this chapter for
				such fiscal year will not reach the amount of the limitation described in
				section 236(b)(1)(A) and funds appropriated to make payments for the costs of
				such training remain available for obligation, the Secretary may use not more
				than an amount equal to five percent of the amount of the limitation described
				in such section 236(b)(1)(A) to award funds to States that the Secretary
				determines have demonstrated exemplary performance in carrying out the program
				under this chapter with respect to exceeding the performance levels established
				pursuant to section 239(h) and with respect to such other factors as the
				Secretary determines appropriate. Such funds shall be available to the States
				for the purpose of enhancing the administration of the program which may
				include improvements to management information systems, targeted outreach,
				staff training, and enhanced services to
				participants.
							.
					(c)Conforming and
			 clerical amendments
						(1)Conforming
			 amendmentSuch section is
			 further amended in the heading by inserting before the period at the end the
			 following: ; incentive
			 payments to states.
						(2)Clerical
			 amendmentThe table of contents in section 1 of the Trade Act of
			 1974 is amended by striking the item relating to section 245 and inserting the
			 following:
							
								
									Sec. 245. Authorization of appropriations;
				incentive payments to States.
								
								.
				  
						133.Phase-out of
			 demonstration project for alternative trade adjustment assistance for older
			 workersSection 246(b)(1) of
			 the Trade Act of 1974 (19 U.S.C. 2318(b)(1)) is amended by striking the
			 date that is 5 years after the date under which such program is implemented by
			 the State and inserting September 30, 2008.
				134.Wage supplement
			 program
					(a)In
			 generalChapter 2 of title II
			 of the Trade Act of 1974 (19 U.S.C. 2271 et seq.) is amended by inserting after
			 section 246 the following new section:
						
							246A.Wage
				supplement program
								(a)EstablishmentBeginning on October 1, 2008, the Secretary
				shall establish a program to provide the benefits described in subsection (b)
				to an adversely affected worker who meets the eligibility criteria described in
				subsection (c), including the requirement that such worker be employed for the
				minimum number of hours per week described in subsection (c)(3).
								(b)Benefits
									(1)Amount of
				paymentsA State shall use the funds provided to the State under
				section 241 to pay an hourly wage supplement to an eligible adversely affected
				worker for a period not to exceed 2 years, in an amount equal to the
				difference, if any (but not less than zero) resulting from subtracting the
				amount described in paragraph (2)(B) from the amount described in paragraph
				(2)(A).
									(2)Factors(A)For purposes of
				paragraph (1), the amount described in this subparagraph is the sum of—
											(i)whichever is the highest of—
												(I)the hourly minimum wage that is
				applicable to a worker under the Fair Labor Standards Act of 1938 (29 U.S.C.
				201 et seq.), or if such worker is exempt under section 13 of such Act (29
				U.S.C. 213), the hourly minimum wage that would be applicable if section
				6(a)(1) of such Act (29 U.S.C. 206(a)(1)) were applied; or
												(II)the applicable State or local hourly
				minimum wage; and
												(ii)$2.40.
											(B)For purposes of paragraph (1), the
				amount described in this subparagraph is the hourly wage actually paid to such
				worker.
										(3)Health insurance
				eligibilityA worker described in subsection (c) who is
				participating in the program established under subsection (a) is eligible to
				receive, for a period not to exceed 2 years, a credit for health insurance
				costs to the extent provided under section 35 of the Internal Revenue Code of
				1986.
									(c)Eligibility for
				wage supplementA worker in a group that the Secretary has
				certified as eligible to apply for adjustment assistance under section 223 may
				elect to receive the benefits described in subsection (b) if such
				worker—
									(1)is covered by a
				certification under subchapter A of this chapter;
									(2)meets the
				requirements of paragraphs (1) and (2) of section 231(a));
									(3)is employed for an
				average of at least 30 hours per week, which may include employment as part of
				an apprenticeship program registered under the National Apprenticeship Act (20
				U.S.C. 50 et seq.);
									(4)does not return to
				the employment from which the worker was separated; and
									(5)has not received any payments under section
				246 while covered under the same certification as described in paragraph
				(1).
									(d)Effect on other
				benefitsA worker receiving payments under this section shall not
				be eligible to receive other benefits under this chapter except for training
				assistance provided under section 236 (provided that such worker otherwise
				meets the requirements of section 236) or the assistance described in
				subsection (b)(3). A worker may receive payments under this section during
				breaks in training that exceed the period described in section 233(e) if the
				worker otherwise meets the requirements of this section.
								. 
					(b)Clerical
			 amendmentThe table of contents in section 1 of the Trade Act of
			 1974 is amended by inserting after the item relating to section 246 the
			 following:
						
							
								Sec. 246A. Wage supplement
				program.
							
							.
				  
					135.DefinitionsSection 247 of the Trade Act of 1974 (19
			 U.S.C. 2319) is amended by adding at the end the following new
			 paragraphs:
					
						(18)The term comparable
				employment means, with respect to a worker, work of a substantially
				equal or higher skill level than the worker’s past adversely affected
				employment, and wages for such work at not less than 80 percent of the worker’s
				average weekly wage.
						(19)The term
				adversely affected incumbent worker means a worker who is a
				member of a group of workers who have been certified as eligible to apply for
				adjustment assistance under subchapter A and who has not been separated from
				adversely affected
				employment.
						.
				136.Capacity-building
			 grants to enhance training for workers
					(a)In
			 generalChapter 2 of title II
			 of the Trade Act of 1974 (19 U.S.C. 2271 et seq.) is amended by adding at the
			 end the following new section:
						
							250.Capacity-building
				grants to enhance training for workers
								(a)In
				generalThe Secretary may
				award grants to eligible entities described in subsection (b) to temporarily
				increase the capacity of such entities, through the activities authorized under
				subsection (c), to provide training to workers as provided for in section
				236.
								(b)Eligible
				entitiesAn eligible entity
				referred to in subsection (a) is—
									(1)a community college (as such term is
				defined in section 202(a)(2) of the Carl D. Perkins Vocational and Applied
				Technology Education Amendments of 1998 (20 U.S.C. 2371(a)(2)) that provides
				training for occupations in demand; or
									(2)a provider of
				training for occupations in demand that is eligible to receive funds under
				section 122 of the Workforce Investment Act of 1998 (29 U.S.C. 2842).
									(c)Authorized
				activitiesAn eligible entity
				that is awarded a grant under this section shall utilize funds under the grant
				to expand available training slots and prepare adversely affected workers and
				adversely affected incumbent workers under this chapter for occupations in
				demand by conducting such activities as the Secretary may authorize,
				including—
									(1)the development of
				education and training curricula, which may be developed in consultation with
				employers of incumbent workers, local workforce investment boards (as defined
				in section 117 of the Workforce Investment Act of 1998 (29 U.S.C. 2832)), labor
				organizations that represent individuals currently employed in occupations in
				demand for the local area, regional economic development agencies, one-stop
				operators (as defined in section 101(29) of such Act (29 U.S.C. 2801(29)),
				community-based organizations, or any other public or private entity that is
				likely to employ or facilitate the employment of adversely affected workers in
				occupations in demand;
									(2)the hiring of
				additional faculty and staff;
									(3)the acquisition of
				new equipment or the upgrading of existing equipment, which shall be necessary
				to facilitate the teaching of job skills to adversely affected workers and
				adversely affected incumbent workers; and
									(4)the development of
				a program to provide on-the-job training experiences for adversely affected
				workers in coordination with local employers that have committed to employ
				adversely affected workers following successful completion of the
				program.
									(d)Application
									(1)Requests for
				applications
										(A)By the
				secretaryIn each fiscal
				year, and at such times as the Secretary may determine, the Secretary may
				request applications from eligible entities to carry out activities authorized
				under this section.
										(B)By an eligible
				entityAt any time, and in such form and manner as the Secretary
				may prescribe, an eligible entity may recommend that the Secretary initiate a
				request for capacity building grant applications if the eligible entity
				believes that there has been or will be a sudden and significant shortage of
				training slots available to adversely affected workers and adversely affected
				incumbent workers in a local area.
										(2)Information
				required for applicationTo
				be eligible to receive a grant under this section, an applicant shall provide
				to the Secretary the following information in the application:
										(A)A description of
				the factors in a local area that have resulted or may result in a significant
				increase in demand for training slots by adversely affected workers and
				adversely affected incumbent workers, which may include—
											(i)mass layoffs at
				firms that are believed to employ a large number of adversely affected workers;
											(ii)imminent closure
				or relocation of facilities that are believed to employ a large number of
				adversely affected workers; and
											(iii)prevailing labor
				market conditions that may have an immediate, measurable adverse employment
				impact on the employment of adversely affected workers.
											(B)A description of
				the number of training slots currently available to adversely affected workers
				and adversely affected incumbent workers, and the number of proposed additional
				slots to be made available using funds under the grant.
										(C)A description of
				the potential number of adversely affected workers and adversely affected
				incumbent workers in the local area who would be able to access increased
				training slots.
										(D)A description of
				the commitment made by local employers, labor organizations, and other public
				or private organizations to assist in the development of training and related
				curricula for the benefit of adversely affected workers and adversely affected
				incumbent workers.
										(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $50,000,000 for each of fiscal years 2008 through
				2012.
								.
					(b)Clerical
			 amendmentThe table of contents in section 1 of the Trade Act of
			 1974 is amended by inserting after the item relating to section 249 the
			 following:
						
							
								Sec. 250. Capacity-building grants to
				enhance training for workers.
							
							.
				  
					DEffective
			 date
				141.Effective
			 dateThe amendments made by
			 this title shall take effect beginning 90 days after the date of the enactment
			 of this Act.
				IIOther trade
			 adjustment assistance programs and related provisions
			201.Technical
			 assistance for firmsSection
			 253 of the Trade Act of 1974 (19 U.S.C. 2343) is amended by adding at the end
			 the following new subsections:
				
					(c)(1)Any grant made under
				subsection (b)(3) shall include performance measures that an intermediary
				organization is expected to achieve with respect to the program carried out
				under this chapter. The performance measures shall consist of indicators of
				performance described in paragraph (2) and levels of performance described in
				paragraph (3) applicable to each such indicator of performance.
						(2)The indicators of performance
				referred to in paragraph (1) are the following:
							(A)The extent to which outreach efforts
				effectively apprise import-impacted firms likely to benefit from the program
				about resources available under the program.
							(B)The extent to which firms receiving
				adjustment assistance under section 252 meet or exceed targets to retain or
				create employment.
							(C)The percentage of workers totally or
				partially separated from employment that have returned to work or returned to
				their previous level of employment.
							(D)The extent to which firms receiving
				adjustment assistance under section 252 meet or exceed targets for maintaining
				or increasing sales or production.
							(E)Such other indicators of performance
				as the Secretary may determine are appropriate.
							(3)The levels of performance referred to in
				paragraph (1) shall be determined by the Secretary, after consultation with the
				intermediary organization. In reviewing an intermediary organization’s levels
				of performance, the Secretary shall take into consideration economic conditions
				affecting the region served by the organization that may affect that
				performance.
						(4)(A)Any grant made under
				subsection (b)(3) shall also include a requirement that the intermediary
				organization submit to the Secretary a report on an annual basis on the levels
				of performance achieved with respect to each indicator of performance under the
				program carried out under this chapter in the preceding fiscal year, and such
				additional reports regarding such indicators of performance as the Secretary
				may require.
							(B)The Secretary shall make the
				information contained in the reports described in subparagraph (A) available to
				the general public through publication on the Website of the Economic
				Development Administration and other appropriate methods. The Secretary shall
				provide copies of the reports described in subparagraph (A) to the Committee on
				Ways and Means of the House of Representatives and the Committee on Finance of
				the Senate.
							(C)The Secretary shall also publish on the
				Website of the Economic Development Administration a list that identifies those
				intermediary organizations that fail to submit reports to the Secretary in
				accordance with subparagraph (A) on a timely basis or fail to submit accurate
				reports to the Secretary in accordance with subparagraph (A).
							(d)At least once every three years, the
				Secretary shall provide for an independent evaluation of each intermediary
				organization receiving assistance under this section to assess the intermediary
				organization’s performance and contribution toward retention and creation of
				employment. The purpose of the evaluations shall be to determine which
				intermediary organizations are performing well and merit continued assistance
				under this section and which intermediary organizations should not receive
				continued assistance under this section, so that other universities and
				intermediary organizations that have not previously received assistance under
				this section may participate in the program carried out under this
				chapter.
					.
			202.Extension of
			 trade adjustment assistance for firmsSection 256(b) of the Trade Act of 1974 (19
			 U.S.C. 2346(b)) is amended—
				(1)by
			 striking and $4,000,000 and inserting $4,000,000;
			 and
				(2)by inserting after
			 October 1, 2007, the following: $15,000,000 for the
			 9-month period beginning on January 1, 2008, and $19,000,000 for each of the
			 fiscal years 2009 through 2012,.
				203.Extension of
			 trade adjustment assistance for farmersSection 298(a) of the Trade Act of 1974 (19
			 U.S.C. 2401g(a)) is amended by adding at the end the following new sentence:
			 There are authorized to be appropriated to the Department of Agriculture
			 to carry out this chapter $81,000,000 for the 9-month period beginning on
			 January 1, 2008, and $90,000,000 for each of the fiscal years 2009 through
			 2012..
			204.Judicial
			 review
				(a)In
			 generalSection 284(a) of the
			 Trade Act of 1974 (19 U.S.C. 2395(a)) is amended in the first sentence—
					(1)by striking
			 or authorized representative and inserting or other duly
			 authorized representative;
					(2)by striking aggrieved and
			 inserting , or any of the individuals or entities described in section
			 221(a)(1)(C), aggrieved (or on behalf of such workers aggrieved);
			 and
					(3)by striking
			 section 223 and inserting section 226.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect beginning 90 days after the date of the
			 enactment of this Act.
				205.TerminationSection 285 of the Trade Act of 1974 (19
			 U.S.C. 2271 note) is amended by striking December 31, 2007 each
			 place it appears and inserting September 30, 2012.
			IIIMiscellaneous
			 provisions
			301.Credit reduction for
			 failures relating to co-enrollment of participants and program performance
			 reports
				(a)In
			 generalParagraph (3) of
			 section 3302(c) of the Internal Revenue Code of 1986 is amended—
					(1)by striking
			 (3) If and inserting (3) (A) Except as provided in
			 subparagraph (B), if,
					(2)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and
					(3)by adding at the
			 end the following new subparagraph:
						
							(B)If
				the Secretary of Labor determines that a State, or State agency, failed to meet
				the requirements of subsections (e)(1) (relating to the co-enrollment of
				participants) or (h)(3) (relating to the submission of reports on program
				performance) of section 239 of the Trade Act of 1974, the Secretary of Labor
				may direct that, in the case of a taxpayer subject to the unemployment
				compensation law of such State, the total credits (after applying subsections
				(a) and (b) and paragraphs (1) and (2) of this section) otherwise allowable
				under this section for a year during which such State or agency fails to meet
				those requirements shall (in lieu of reduction under subparagraph (A)) be
				reduced by 3 percent of the tax imposed with respect to wages paid by such
				taxpayer during such year which are attributable to such
				State.
							.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to taxable years beginning after September 30, 2008.
				302.TAA wage
			 supplement participants eligibility for credit for health insurance
			 costs
				(a)EligibilityParagraph
			 (1) of section 35(c) of the Internal Revenue Code of 1986 is amended by
			 striking and at the end of subparagraph (B), by striking the
			 period at the end of subparagraph (C) and inserting , and, and
			 by adding after subparagraph (C) the following:
					
						(D)an eligible TAA
				wage supplement
				recipient.
						.
				(b)Eligible TAA
			 wage supplement recipient definedSubsection (c) of section 35 of such Code
			 is amended by adding after paragraph (4) the following:
					
						(5)Eligible TAA
				wage supplement recipientThe term eligible TAA wage
				supplement recipient means, with respect to any month, any individual
				who—
							(A)is a worker
				described in section 246A(c) of the Trade Act of 1974 who is participating in
				the wage supplement program established under section 246A(a) of such Act,
				and
							(B)is receiving a
				benefit for such month under section 246A(b) of such Act.
							An
				individual shall continue to be treated as an eligible TAA wage supplement
				recipient during the first month that such individual would otherwise cease to
				be an eligible TAA wage supplement recipient by reason of the preceding
				sentence..
				(c)Qualified health
			 insuranceSubparagraph (J) of section 35(e)(1) of such Code is
			 amended by striking or at the end of clause (ii), by striking
			 the period at the end of clause (iii) and inserting , or, and by
			 inserting after clause (iii) the following:
					
						(iv)in the case of an eligible TAA wage
				supplement recipient, the benefit described in subsection
				(c)(5)(B).
						.
				(d)Subsidized
			 coverageSubparagraph (B) of section 35(f)(1) of such Code is
			 amended —
					(1)by inserting
			 or an eligible TAA wage supplement recipient after
			 eligible alternative TAA recipient in the matter preceding
			 clause (i), and
					(2)by inserting or eligible TAA wage supplement
			 recipients after eligible alternative TAA
			 recipients in the heading.
					(e)Advance payment
			 of HCTCParagraph (1) of section 7527(d) of such Code is amended
			 by striking or an eligible alternative TAA recipient (as defined in
			 section 35(c)(3)) and inserting , an eligible alternative TAA
			 recipient (as defined in section 35(c)(3)), or an eligible TAA wage supplement
			 recipient (as defined in section 35(c)(5)).
				(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				
